DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 filed on 2/25/2020 have been reviewed by this office action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-205426, filed on 10/24/2017.

Information Disclosure Statement
	The information disclosure statements filed on 2/25/2020 and 6/25/2021 have been reviewed and considered by this office action.

Drawings
	The drawings filed on 2/25/2020 have been reviewed and are considered acceptable.

Specification
	The specification filed on 2/25/2020 has been reviewed and is considered acceptable.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 includes the acronym “OPC UA” without first defining the acronym. The first instance of the acronym should be amended to read “open platform communications unified architecture (OPC UA)”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The structural modifier, “an accepting section” coupled with the functional language “configured to accept from outside a request to collectively query about respective values that a plurality of variable have while the plurality of tasks are being carried out…” ; in claim 1.
The structural modifier, “a reading section”, coupled with the functional language “configured to,..., read the respective values of the plurality of variables…” ; in claim 1.
The structural modifier, “an output section” coupled with the functional language “configured to output, to outside, the respective values of the plurality of variables…” ; in claim 1.
The structural modifier, “an obtaining section” coupled with the functional language “configured to obtain association information…” ; in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Accepting section: (Fig. 1; paragraph [0065]) disclose wherein the accepting section is represented as the “OPC UA input section 111” in Fig. 1, which is implemented as part of a CPU unit (100) and performs the function of receiving input data from an outside client to request a query about respective values of a plurality of variables and as such is considered coextensive with the CPU unit as per MPEP 2181 section (B).
reading section: (Fig. 1; paragraph [0097]) disclose wherein the reading section is part of the CPU unit/OPC UA server section. It is further a means of carrying out an OPC UA service related to reading the value of a variable. The reading section, at a reading time point of which the reading section has been notified by the reading time point selecting section, collects respective values of variables whose respective values are updated for each task.
Output section: (Fig. 1; paragraph [0094]) disclose wherein the output section is implemented as part of the CPU unit/OPC UA server section. The output section is responsible for obtaining, from the reading section, the results of a process that the OPC UA input section has instructed the reading section to carry out, and transmits the obtained results to a client device.
Obtaining section: (Fig. 5; paragraph [0164]) disclose wherein the obtaining section is part of the CPU unit and is configured to obtain association information, which associates each of a plurality of variables with at least one of a plurality of task thus performing the function of receiving data as implemented as a function of a CPU unit and as such is considered coextensive with the CPU unit as per MPEP 2181 section (B).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “a reading section configured to, in a case where the accepting section as accepted the request, read the respective values of the plurality of variables, the respective values each having been updated for the at least one of the plurality of tasks, in such a manner that the reading section completes reading all the respective values of the plurality of variables during a time period from (i) a time point of a start of a single instance of a cycle of a task which cycle is shortest among respective cycles of the plurality of tasks to (ii) a time point of an end of the single instance of the cycle;”, which analyzed under Step 2A Prong One can be broadly understood as a human receiving a request from a command provided by a server system to read values being recorded during a task execution as described in paragraph [0093] which is considered a “mental process” which can be accomplished using the human mind.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of, “an accepting section configured to accept from outside a request to collectively query about respective values that a plurality of variables have while the plurality of tasks are being carried out, the plurality of variables each having a value that becomes updated for at least one of the plurality of tasks;” and “an output section configured to output, to outside, the respective values of the plurality of variables, the respective values having been read by the reading section.”, which analyzed under Step 2A Prong Two is understood as merely gathering and sending data. Further, the additional elements of a “control device” as recited generically is understood as generic computer components for implementing the abstract idea.
The claim elements does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data of values of a plurality of variables using generic computer components. As analyzed under Berkheimer, utilizing generic computer to gather data on multiple variables is well known as described by Yaoita et al. (US PGPUB 20140058538) and also has been deemed as well-understood, routine and conventional by the courts according to “sending and receiving data over a network” (MPEP 2106.05(d)(II)) and thus does not provide an inventive concept.

Independent claims 7 and 8 are substantially similar to claim 1 and are rejected under the same rationale as presented above.

Dependent claims 2-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Dependent claims 2-5, when analyzed under Step 2A Prong One, further recite limitations directed to a mental process as well as a mathematical formula (claim 2) which falls under the “mental process” abstract idea.
The judicial exception is not integrated into a practical application. In particular, the additional elements as recited in claims 3, 5, and 6 merely relate to gathering and outputting data. Further, the 
The claim elements does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data of values of a plurality of variables using generic computer components. As analyzed under Berkheimer, utilizing generic computer to gather data on multiple variables is well known as described by Yaoita et al. (US PGPUB 20140058538) and also has been deemed as well-understood, routine and conventional by the courts according to “sending and receiving data over a network” (MPEP 2106.05(d)(II)) and thus does not provide an inventive concept.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaoita et al. (US PGPUB 20140058538).

Claim 1; Yaoita teaches; A control device configured to control control-target equipment by concurrently repeating a plurality of tasks each over a corresponding cycle, (Yaoita; at least Abstract; Fig. 8; disclose a control device for controlling target equipment to perform a plurality of tasks repeatedly over a cycle)
the control device comprising:
an accepting section configured to accept from outside a request to collectively query about respective values that a plurality of variables have while the plurality of tasks are being carried out, the plurality of variables each having a value that becomes updated for at least one of the plurality of tasks; (Yaoita; at least paragraphs [0017] and [0019]; disclose program producing unit (accepting section) which accepts a user program (i.e. program from a user outside the system) that includes collection instructions for collecting specific variable values while a plurality of tasks are being carried out)
a reading section configured to, in a case where the accepting section has accepted the request, read the respective values of the plurality of variables, the respective values each having been updated for the at least one of the plurality of tasks, (Yaoita; at least paragraph [0069]; disclose wherein the system includes a data collection unit (reading section) for reading respective values of specified variables)
in such a manner that the reading section completes reading all the respective values of the plurality of variables during a time period from (i) a time point of a start of a single instance of a cycle of a task which cycle is shortest among respective cycles of the plurality of tasks to (ii) a time point of an end of the single instance of the cycle; (Yaoita; at least Figs. 8-10; paragraphs [0090]-[0094]; disclose wherein Task A with the shortest respective cycle time of the plurality of tasks, has priority and is selected first and all values of variables (i.e. V1 and V2 of the present prior art) are collected over the course of the single instance of the cycle)
and an output section configured to output, to outside, the respective values of the plurality of variables, the respective values having been read by the reading section. (Yaoita; at least paragraph [0047]; disclose wherein the system includes an output unit for outputting acquired results from the task monitoring process).

Regarding Claim 3; Yaoita teaches; The control device according to claim 1, further comprising:
An obtaining section configured to obtain association information, which associates each of the plurality of variable with the at least one of the plurality of tasks, (Yaoita; at least paragraphs [0069]-[0071]; a collected data management unit for providing association information of the collected variables to associate each of the collected variables with a task that was performed when the variable data was collected) 
Wherein the reading section, with reference to the association information that the obtaining section has obtained, reads the respective values of the plurality of variables during a cycle of the at least one of the plurality of tasks. (Yaoita; at least paragraphs [0069]-[0071]; disclose a data collection unit for reading a plurality of respective values during at least one of the plurality of tasks which is further provided with association information as provided by the collected data management unit).

Regarding Claim 4; Yaoita teaches; The control device according to claim 3, wherein

in a case where the association information associates a certain one of the plurality of variables with two or more of the plurality of tasks for which two or more of the plurality of tasks a value of the certain one of the plurality of variables becomes updated, the reading section completes reading the value of the certain one of the plurality of variables immediately before respective cycles of the two or more of the plurality of tasks start together. (Yaoita; at least Figs. 8-10; paragraphs 

Regarding Claim 7; Yaoita teaches; A method for controlling a control device configured to control control-target equipment by concurrently repeating a plurality of tasks each over a corresponding cycle, the method comprising: (Yaoita; at least Abstract; Fig. 8; disclose a control device for controlling target equipment to perform a plurality of tasks repeatedly over a cycle)
an accepting step of accepting from outside a request to collectively query about respective values that a plurality of variables have while the plurality of tasks are being carried out, the plurality of variables each having a value that becomes updated for at least one of the plurality of tasks; (Yaoita; at least paragraphs [0017] and [0019]; disclose program producing unit (accepting section) which accepts a user program (i.e. program from a user outside the system) that includes collection instructions for collecting specific variable values while a plurality of tasks are being carried out)
a reading step of, in a case where the request has been accepted during the accepting step, reading the respective values of the plurality of variables, the respective values each having been updated for the at least one of the plurality of tasks, (Yaoita; at least paragraph [0069]; disclose wherein the system includes a data collection unit (reading section) for reading respective values of specified variables during a reading step of the process)
in such a manner that reading of all the respective values of the plurality of variables becomes completed during a time period from (i) a time point of a start of a single instance of a cycle of a task which cycle is shortest among respective cycles of the plurality of tasks to (ii) a time point of an end of the single instance of the cycle; and (Yaoita; at least Figs. 8-10; paragraphs [0090]-[0094]; disclose 
an output step of outputting, to outside, the respective values of the plurality of variables, the respective values having been read during the reading step. (Yaoita; at least paragraph [0047]; disclose wherein the system includes an output unit for outputting acquired results from the task monitoring process).

Regarding Claim 8; Yaoita teaches; A non-transitory computer-readable storage medium storing therein an information processing program for causing a computer to function as a control device according to claim 1, the program causing the computer to function as each of the foregoing section. (Yaoita; [0065]; disclose a memory for storing a program causing a computer to function as a control device according to the program as described in claim 1 and wherein the functions of claim 1 are taught by Yaoita as rejected above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yaoita et al. (US PGPUB 20140058538) in view of Pille (EP3182235).

Regarding Claim 5; Yaoita appears to be silent on; The control device according to claim 1, wherein 
The control device has an OPC UA server function,
The accepting sections accepts the request from an OPC UA client device in a connection mode that conforms to an OPC UA standard, and 
The output section outputs the respective values of the plurality of variables to the OPC UA client device in a connection mode that conforms to an OPC UA standard.
However, Pille teaches; The control device has an OPC UA server function, (Pille; at least the figure; paragraphs [0017]-[0018]; disclose a PLC (control device) that has a OPC UA server function implemented within it to communicate with a OPC UA client)
The accepting sections accepts the request from an OPC UA client device in a connection mode that conforms to an OPC UA standard, and (Pille; at least the figure; paragraphs [0017]-[0018]; 
The output section outputs the respective values of the plurality of variables to the OPC UA client device in a connection mode that conforms to an OPC UA standard. (Pille; at least the figure; paragraphs [0017]-[0018]; disclose a communication service section implemented as an OPC UA server that exchanges data (i.e. plurality of variables of Yaoita) to a OPC UA client).
Yaoita and Pille are analogous art because they are from the same filed of endeavor or similar problem solving area, of control device data collection and communication systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of incorporating a control device with and OPC UA server function as taught by Pille with the known system of a data collection and association system of Yaoita to yield the known results of efficient data collection and communication. One would be motivated to combine the cited references in order to provide a way for clients to call up data on a controlled device using the OPC UA server function as discussed by Pille (paragraph [0023]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yaoita et al. (US PGPUB 20140058538) in view of Gibart et al. (US PGPUB 20050091410).

Regarding Claim 6; Yaoita teaches; The control device according to claim 1, wherein
The task other than the standard task has a cycle with a length of an integral multiple of a length of a cycle of the standard task. (Yaoita; at least paragraph [0090]; disclose a plurality of tasks and wherein the tasks contain cycle times that are integral multiples of each other (i.e. a cycle of 2ms and 4ms).
The plurality of tasks include a standard task and a task other than the standard task, and
However, Gibart teaches; (at least paragraph [0008]) a control device that contains standard control tasks and safety control tasks (non-standard task).
Yaoita and Gibart are analogous art because they are from the same filed of endeavor or similar problem solving area, of control device data collection and communication systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing a plurality of tasks as taught by Gibart with the known system of a data collection and association system of Yaoita to yield the known results of efficient data collection and communication in a data collection and control system. KSR, 550 U.S. 398 (2007), 82USPQ2d at 1396; MPEP 2143(D).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 2 of the present application recites, “…the reading section starts reading the respective values of the plurality of variables by a time point obtained by subtracting an expected reading period from a time point at which the respective cycles of the plurality of tasks start together, the expected reading period being a time period expected to be necessary to read all the respective values of the plurality of variables.”

. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117